                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                (DANVILLE DIVISION)


UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       Case Number: 4:18CR00011-04
                                              )
DASHAUN LAMAR TRENT                           )


      MOTION TO ISSUE WITNESS SUBPOENAS AT GOVERNMENT EXPENSE

       Your defendant, Dashaun Lamar Trent, by counsel, pursuant to Rule 17(b) of the Federal

Rules of Criminal Procedure, respectfully moves the Court to issue a subpoena to the following

witness to testify at a pre-trial hearing on September 27, 2019, at 10:00 a.m.:

       1.      Allegra Mathilde Catharine Black
               Office of the Public Defender
               210 1st St. SW, Suite 420
               Roanoke, VA 24011
               (540) 857-7111

       The witness has material knowledge of certain matters regarding the credibility of a

government witness in this case and is needed to testify at the pre-trial hearing herein above

mentioned.

       Your defendant further states that he is indigent and requests service of process by the United

States Marshall’s Service and that all process costs and witness fees be paid in the same manner as

those paid for witnesses the government subpoenas.



                                                      Respectfully submitted,

                                                      DASHAUN LAMAR TRENT

                                                      By /s/   Chris K. Kowlaczuk
Christopher K. Kowalczuk, Esquire
P. O. Box 11971
Roanoke, VA 24022
(540) 345-0101
       Counsel for the Defendant

Patrick J. Kenney, Esquire
P.O. Box 599
Roanoke, VA 24004
(540) 491-0423
        Counsel for the Defendant




                                  CERTIFICATE OF SERVICE

       I, Christopher K. Kowalczuk, Esquire, hereby certify that on this 16th day of September,

2019, I electronically filed the foregoing with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to all counsel of record.

                                                      /s/    Chris K. Kowalczuk
